Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 39 is being interpreted as an independent claim; wherein the steps of the method according claim 1 are incorporated within claim 39.
Claim 40 is being interpreted as an independent claim; wherein the steps of the method according to claim 1 are incorporated within claim 40. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 10-11, 15 and 39-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazlish (US Patent Pub. 20140309615).
Regarding Claim 1, Mazlish teaches a method for controlling an insulin injection device (104) of a user, comprising iteratively the steps of:
determining a time interval Ts (See [0045]); 
receiving the blood glucose level x1(n Ts) (See [0046]; also see the equation in [0127] where BGcur is the blood glucose level);
computing an insulin dose to be injected u(n Ts) in the next time interval (See [0055]; also see the equation in [0127] where dose_t is the dose to be injected); 
wherein the insulin dose to be injected u(n Ts) comprises at least: 
1(n Ts) and a predefined blood glucose level target x1ref in a preliminary step of the method (see [0061]; also see the equation in [0127] where part of the equation has the difference between the BGtarg and BGcur);
 a second term, the second term being an estimated value of the insulin dose still active in the body IOB(n Ts) of the user (See [0046]; also see equation in [0127] which incorporates an estimated IOB); the second term being superior or equal to the first term at each iteration of the method (See the example in [0164] teaching that there will be no increase in insulin delivery due to the blood glucose and IOB levels).
Regarding Claim 2, Mazlish teaches a method wherein the first and the second terms of the insulin dose to be injected u(n Ts) is a function of a corrective factor (kd) inferior or equal to 1 (See the equation in [0127]; the equation contains constants C1, C2 and C3 which may be used to tune the equation. It is interpreted that one of these constants is a corrective factor tuned to be inferior or equal to 1), the corrective factor (kd) being configured to adapt the duration of the injection to a predefined duration reference (The constants are a part of the equation dose_t which is configured to determine the dosage of insulin required at a particular time).
Regarding Claim 4, Mazlish teaches a method wherein the insulin dose to be injected u(nTs) comprises: a third term calculated on at least one specific injection rate of a predefined user profile (see [0060] which teaches that C2 may be a basal rate that is predefined by the user).
Regarding Claim 5, Mazlish teaches a method wherein the insulin dose to be injected u(n Ts) is a function of at least one of the following predefined user profile parameters: 
a specific insulin response time 03; and/or  4International Application No. PCT/EP2017/076209 Attorney Docket No. 12470016US Preliminary Amendment
2. (See [0060] and [0127] where Mazlish teaches an insulin sensitivity factor ISF as a part of the equation to determine the insulin dose to be injected)
Regarding Claim 6, Mazlish teaches a method wherein the first term is a function of: (x1(nTs) – x1ref) divided by 02 wherein 02 is a specific insulin sensitivity factor (See the equation in [0127]; part of the equation has the difference between the BGtarg and BGcur which is divided by the insulin sensitivity factor ISF).
Regarding Claim 10, Mazlish teaches a method wherein the insulin dose to be injected u(nTs) does not comprise a term which is a function of an integral of the blood glucose level x1(nTs) (See the equation in [0127]; this equation does not contain an integral component).
Regarding Claim 11, Mazlish teaches a method wherein the insulin dose to be injected u(nTs) comprises: a fourth term being a function of a second insulin dose ucarb corresponding to the dose of insulin to be injected compensating a predefined ingested quantity of glucose by the user (See [0133-134] which teaches that the processor may make dosing recommendations based on a carbohydrate-on-board (COB) level).
Regarding Claim 15, Mazlish teaches a method further comprising the step of: transmitting the computed insulin dose to be injected u(nTs) to the insulin injection device (See [0148] which teaches that if the user does not respond to the alarm then the calculated dosage is administered automatically).
Regarding Claim 39, Mazlish teaches a computer program comprising instructions (see [0017] teaching a computer based processor) for the implementation of steps of a method for controlling an insulin injection device (104) of a user, comprising iteratively the steps of: 
determining a time interval Ts (See [0045]); 
receiving the blood glucose level x1(n Ts) (See [0046]; also see the equation in [0127] where BGcur is the blood glucose level);
s) in the next time interval (See [0055]; also see the equation in [0127] where dose_t is the dose to be injected); 
wherein the insulin dose to be injected u(n Ts) comprises at least: 
a first term being a function of the comparison between the received blood glucose level x1(n Ts) and a predefined blood glucose level target x1ref in a preliminary step of the method (see [0061]; also see the equation in [0127] where part of the equation has the difference between the BGtarg and BGcur);
 a second term, the second term being an estimated value of the insulin dose still active in the body IOB(n Ts) of the user (See [0046]; also see equation in [0127] which incorporates an estimated IOB); the second term being superior or equal to the first term at each iteration of the steps (See the example in [0164] teaching that there will be no increase in insulin delivery due to the blood glucose and IOB levels).
when the program is executed by a computer
Regarding Claim 40, Mazlish teaches a system for delivering insulin (100), the system comprising:
	a processor (202) comprising instructions (See [0148]; since the device can operate without user instructions it is interpreted that the device has its own instructions) to operate a method for controlling an insulin injection device (104) of a user, comprising iteratively the steps of:
determining a time interval Ts (See [0045]); 
receiving the blood glucose level x1(n Ts) (See [0046]; also see the equation in [0127] where BGcur is the blood glucose level);
computing an insulin dose to be injected u(n Ts) in the next time interval (See [0055]; also see the equation in [0127] where dose_t is the dose to be injected); 
wherein the insulin dose to be injected u(n Ts) comprises at least: 
s) and a predefined blood glucose level target x1ref in a preliminary step of the method (see [0061]; also see the equation in [0127] where part of the equation has the difference between the BGtarg and BGcur);
 a second term, the second term being an estimated value of the insulin dose still active in the body IOB(n Ts) of the user (See [0046]; also see equation in [0127] which incorporates an estimated IOB); the second term being superior or equal to the first term at each iteration of the method (See the example in [0164] teaching that there will be no increase in insulin delivery due to the blood glucose and IOB levels).
		an insulin injection device (104); and
		a sensor (102) for measuring the blood glucose level of a user.
Regarding Claim 41, Mazlish teaches the system further comprising an interface (108) configured to define the at least one following parameter (see [0085] which teaches that the user may define parameters): a specific insulin response time 03; and/or a specific insulin sensitivity factor 02 (See [0060] and [0127] teaching insulin sensitivity factor ISF); and/or a specific user basal insulin injection rate UBas(See [0042] teaching that the basal rate may be pre-programed).
Regarding Claim 42, Mazlish teaches a system for delivering insulin (100), the system comprising: 
an insulin injection device (104); 
a sensor for measuring the blood glucose level of a user (102); 
a processor (202) comprising instructions (See [0148]; since the device can operate without user instructions it is interpreted that the device has its own instructions)  configured to iteratively operate steps of: 
s (See [0045]); 
receiving the blood glucose level x1(n Ts) (See [0046]; also see the equation in [0127] where BGcur is the blood glucose level);
computing an insulin dose to be injected u(n Ts) in the next time interval (See [0055]; also see the equation in [0127] where dose_t is the dose to be injected); 
wherein the insulin dose to be injected u(n Ts) comprises at least: 
a first term being a function of the comparison between the received blood glucose level x1(n Ts) and a predefined blood glucose level target x1ref in a preliminary step of the method (see [0061]; also see the equation in [0127] part of the equation has the difference between the BGtarg and BGcur);
 a second term, the second term being an estimated value of the insulin dose still active in the body IOB(n Ts) of the user (See [0046]; also see equation in [0127] which incorporates an estimated IOB); the second term being superior or equal to the first term at each iteration of the method (See the example in [0164] teaching that there will be no increase in insulin delivery due to the blood glucose and IOB levels).
Regarding Claim 43, Mazlish teaches the system wherein the first and the second terms of the insulin dose to be injected u(n Ts) is a function of a corrective factor (kd) inferior or equal to 1 (See the equation in [0127]; the equation contains constants C1, C2 and C3 which may be used to tune the equation. It is interpreted that one of these constants is a corrective factor tuned to be inferior or equal to 1), the corrective factor (kd) being configured to adapt the duration of the injection to a predefined duration reference (The constants are a part of the equation dose_t which is configured to determine the dosage of insulin required at a particular time).
s) is a function (see the equation for dose_t in [0127]) of at least one of the following predefined user profile parameters: a specific insulin response time 03; and/or a specific insulin sensitivity factor 02. (See [0060] and [0127] where Mazlish teaches an insulin sensitivity factor ISF)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazlish (US Patent Pub. 20140309615) in view of Hayter (US Patent Pub. 20110029269).
Regarding Claim 7, Mazlish teaches all limitations mentioned above. Mazlish does not teach the method wherein the second term is a function of: 03 X (x2(nTs) + x3(nTs))
wherein 03 is a specific insulin response time; x2(nTs) is the plasma insulin rate; and  x3(nTs) is the subcutaneous insulin rate.
Hayter teaches [0052] a function of: 03 X (x2(nTs) + x3(nTs))
wherein 03 is a specific insulin response time (it is interpreted that the decay ate coefficient Ka is the insulin response time); x2(nTs) is the plasma insulin rate (second equation in [0052] I1); and  x3(nTs) is the subcutaneous insulin rate (second equation in [0052] I2).
Both Mazlish and Hayter disclose methods in which a user can monitor glucose levels and determine the dosage of insulin required at the specific time (see Hayter [0005] and Mazlish [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the IOB in Mazlish with the function comprising a specific insulin response time, a plasma insulin rate and a subcutaneous insulin rate as taught by Hayter. Doing so would improve the method of determining glucose levels as it will be factoring in more insulin information (Hayter [0051])
Allowable Subject Matter
Claim 18 is allowed.
Regarding Claim 18, Mazlish teaches a computer-implemented method [0017] for controlling an insulin injection device (104) of a user, comprising iteratively the steps of:
determining a time interval Ts (See [0045]); 
receiving the blood glucose level x1(n Ts) (See [0046]; also see the equation in [0127] where BG cur is the blood glucose level);
computing an insulin dose to be injected u(n Ts) in the next time interval (See [0055]; also see the equation in [0127] where dose_t is the dose to be injected); 
transmitting the computed insulin dose to be injected u(nTs) to the insulin injection device (See [0148] which teaches that if the user does not respond to the alarm then the calculated dosage is administered automatically).
Mazlish does not teach the method of computing the insulin dose to be injected wherein the computation incorporates: 
kd, a tuning parameter strictly positive and inferior or equal to 1; 
u(nTs) is a correction insulin dose computed as u(nTs) = uBG(nTs) - IOB(nTs); 
wherein uBG(nTs) is the insulin dose needed to reach the blood glucose level x1(nTs) to a blood glucose level target xref without considering previous insulin injections; 
and IOB(nTs) is the insulin dose still active in the body of the user; and UBas is the user's specific basal insulin injection rate.
Claims 3, 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, Mazlish does not teach a method wherein the first and the second terms of the insulin dose to be injected u(nTs) is a linear function of the corrective factor (kd). (Mazlish does not teach that dose_t in [0127] is a linear function of a corrective factor)
Regarding Claim 8, the combination of Mazlish and Hayter teaches the plasma insulin rate and subcutaneous insulin rate however it does not teach these rates being computed as claimed in the present application.  
Regarding Claim 9, Mazlish teaches [0135] the method wherein the insulin dose to be injected u(nTs) comprises at least a proportional component to the blood glucose level x1(nTs), a derivative component to the blood glucose level x1(nTs) (See [0135] teaching a proportional derivative algorithm that may be used) Mazlish does not teach a second derivative component to the blood glucose level x1(nTs).
Regarding Claim 12, Mazlish does not teach a method wherein the corrective factor (kd) is positive and strictly inferior to 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blomquist (US 20080177165) teaches a controller that includes a corrective factor module for determining the effective correction factor according to the blood glucose level. The blood glucose level is monitored over a period of time and is compared to a threshold value. The new insulin dosage recommendation is based on this comparison and an IOB estimate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783            
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783